[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDMENT OF MEMORANDUM OF DECISIONON DEFENDANTS' MOTION TO SET ASIDE THE VERDICTOR FOR JUDGMENT NOTWITHSTANDING THE VERDICT
The court amends its order of December 18, 1997, setting aside the verdict and ordering a new trial unless the plaintiff files a remittitur by substituting the figure "593, 494.75" for the figure "551, 828.08" in the order and by extending the time period in which the plaintiff must respond to the court's order until January 14, 1998.
Hendel J.